Boslaugh, J.
The defendant pleaded guilty to unlawful possession of marijuana weighing 1 pound or less and was fined $300. He appeals, contending the sentence was excessive.
The statute provides for a fine of not more than $500 or imprisonment in the county jail for not more than 7 days or both. § 28-4,125 (4), R. S. Supp., 1973. The sentence was well within the statutory limit.
Although the defendant has no prior criminal record, the presentence report shows the defendant had been using drugs and other stimulants for some time. The record shows no abuse of discretion by the trial court.
The judgment of the District Court is affirmed.
Affirmed.